Citation Nr: 0105941	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-10 472	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 decision by the RO.  



REMAND

The veteran has asserted that a higher rating is in order for 
his service-connected right knee condition.  Specifically, he 
reports that his right knee disorder causes swelling and 
locking as well as chronic pain that increases after walking 
more than 100 yards, an inability to climb stairs or bear 
weight, and the necessity to "pop" his knee.  He also 
asserts that the knee is steadily getting worse and that 
there is increased severity with changes in the weather.  

In addition to the allegations of increased severity, the 
veteran and his service representative contend that the last 
VA examination performed in January 1998 was inadequate for 
rating purposes.  They point out that the examiner did not 
review the medical records in the veteran's claims file in 
conjunction with the examination, that the examiner did not 
report medical findings regarding pain on use or functional 
impairment due to pain, weakened movement, excess 
fatigability or incoordination, and that the examiner failed 
to specify whether measurements regarding range of motion 
limitations were active or passive or limited by pain, 
fatigability or incoordination.  

In light of the complaints of increasing symptomatology and 
the insufficiency of the most recent VA examination, the 
veteran should be scheduled for a new VA examination to 
evaluate the service-connected internal derangement of the 
right knee.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Additionally, the Board notes that on remand, the RO must be 
sure to have the examiner make the medical findings needed to 
allow for consideration of the possibility of rating the 
veteran's knee disorder separately based on arthritis and 
instability (under VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998)).  

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available which has not been 
associated with the claims file.  Noted in this regard is the 
lack of any records of medical treatment for right knee 
problems since 1998.  Accordingly, the RO should aid the 
veteran in obtaining any records of ongoing treatment for 
review.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
an increased rating for the service-
connected internal derangement of the 
right knee.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for this condition since 
1998.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of his service-connected 
right knee disability.  All indicated 
tests, including x-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected right knee disability.  
Additionally, the examiner should comment 
on the presence of any arthritis and the 
presence or absence of instability in the 
knee, resulting from the service-
connected disorder.  Furthermore, the 
examiner should indicate the degree to 
which the veteran's service-connected 
right knee disorder results in objective 
evidence of functional loss due to pain- 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged use, during bad weather, 
or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the knee exhibits weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  To the 
extent possible, functional loss 
attributable to pain or to any of the 
above should be expressed in the 
quantifiable terms of additional degrees 
of loss of motion.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above, as well as all appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If service-connected 
arthritis is found in the knee, the RO 
should consider rating the veteran's 
service-connected disability of  the knee 
separately, based on provisions for 
rating instability of the knee and on 
provisions for rating arthritis.  Then, 
if any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


